Citation Nr: 1403691	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an election for Post-9/11 GI Bill (Chapter 33) educational benefits beginning June 12, 2011 is revocable.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel











INTRODUCTION

The Veteran served on active duty from September 2003 to September 2009.  

This matter comes before the Board of Veterans' (Board) on appeal from a June 2011 decision of the Regional Office (RO) in Atlanta, Georgia.

A review of the Virtual VA and VBMS electronic folders do not reveal any pertinent documents that are not already associated with the physical claims folder. 


FINDING OF FACT

The Veteran made an irrevocable election to receive educational benefits under the Post 9/11 GI bill effective June 12, 2011.  


CONCLUSION OF LAW

The criteria for a revocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the GI Montgomery Bill have not been met.  38 U.S.C.A. §§ 3011, 3311, 3322 (West Supp. 2013); 38 C.F.R. § 21.9520 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C. §§ 5103; cf. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

The RO furnished a May 2011 letter notifying the Veteran that she was eligible for both the Montgomery GI Bill and the Post 9/11 GI Bill.  She was informed about the benefits under each program and that she had to pick one program.  She was notified that if she chose the Post 9/11 GI Bill, it was an irrevocable election and she relinquished entitlement to any additional benefits program.  All pertinent records are associated with the claims folder.  For these reasons, VA has fulfilled its duty to notify and assist.  

Analysis

An individual entitled to educational assistance under Chapter 33 who is also eligible for educational assistance under Chapter 30, 31, 32, or 35 of title 38, Chapter 107, 1606, or 1607 or section 510 [as of August 1, 2011] of title 10, or the provisions of the Hostage Relief Act of 1980 may not receive assistance under two or more such programs concurrently, but shall elect (in such form and manner as the Secretary may prescribe) under which chapter or provisions to receive education assistance.  38 U.S.C. § 3322.

Individuals who are eligible for education benefits under 38 U.S.C. Chapter 30, 10 U.S.C. Chapter 106a, 1606 or 1607, who also meet the minimum service requirements for basic eligibility under 38 U.S.C. Chapter 33, may make an irrevocable election to receive benefits under Chapter 33 by relinquishing eligibility under their other program or programs.  38 C.F.R. § 21.9520(c)(1)(i).

Pursuant to 38 C.F.R. §21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program."); (iii) the date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

The Veteran has the requisite amount of service to qualify for both Chapters 30 (Montgomery GI bill) and 33 (Post 9/11 GI bill) benefits.  In May 2011, she submitted a claim for Post 9/11 GI bill benefits, and the RO responded that they had received her claim.  The RO informed her that she was eligible for benefits under the Post 9/11 GI Bill and Montgomery GI Bill.  The RO specifically notified her that any election of Post 9/11 GI Bill benefits would be irrevocable in lieu of the Montgomery GI Bill benefits.  

In response, the Veteran submitted a Statement of Choice, received on June 3, 2011.  She did not provide an effective date for the relinquishment of her Montgomery GI Bill benefit.  The RO sent another letter in June 2011 notifying her that she failed to provide an effective date for her benefits election.  She was again notified about benefits covered by the Montgomery GI and Post 9/11 GI Bills and that her election was irrevocable.  

On June 17, 2011, VA received another another Statement of Choice from the Veteran.  It included her name, social security number, and affirmation that she wished to relinquish VA education benefits under the Montgomery GI bill to receive the Post 9/11 GI Bill benefits.  She listed June 12, 2011 as the effective date to relinquish the benefit.  Above her signature, the following statement was printed in bold: "I acknowledge this election is irrevocable and that I can no longer receive payment under the relinquished benefits."

The Board notes that the June 17, 2011 identification information did not include the Veteran's address.  However, the June 2011 inquiry letter sent by VA reflects her address.  The response received on June 17, 2011 includes the Veteran's signature, printed name, and social security number.  The Board considers the identification information to be met, despite the Veteran's address not being listed on the Statement of Choice Form received on June 17, 2011.  38 C.F.R. § 21.9520(c)(2).

In her June 2011 notice of disagreement and December 2011 substantive appeal, the Veteran raises an equitable argument.  She explained that she intended June 12, 2011 as the date of her signature and not the effective date for relinquishment of entitlement to Montgomery GI Bill benefits.  Review of the Statement of Choice Form shows that the date for relinquishment of benefit and date of signature were clearly listed separately.  While the Board is sympathetic to the Veteran's claim and circumstances, it is bound by the law and is without authority to revise her election on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

In summary, the Statement of Choice received on June 17, 2011 meets the 38 C.F.R. § 21.9520(c)(2) criteria for an irrevocable election of Post 9/11 GI Bill educational benefits effective June 12, 2011.  It cannot be rescinded on an equitable basis, and the appeal must be denied.


ORDER

An election for Post-9/11 GI Bill (Chapter 33) educational benefits beginning June 12, 2011 is not revocable.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


